 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    WILLIAM NIBLE,                                       Case No. 1:19-cv-00340-SAB (PC)
 9                       Plaintiff,                        ORDER DIRECTING CLERK OF COURT TO
                                                           RANDOMLY ASSIGN DISTRICT JUDGE TO
10           v.                                            ACTION
11    S. WINN-REED, et al.,                                FINDINGS AND RECOMMENDATIONS
                                                           RECOMMENDING THAT PLAINTIFF’S IN
12                       Defendants.                       FORMA PAUPERIS STATUS BE REVOKED
                                                           AND THAT PLAINTIFF BE REQUIRED TO
13                                                         PAY THE FILING FEE IN FULL IN ORDER
                                                           TO PROCEED WITH THIS ACTION
14
                                                           (ECF No. 11)
15
                                                           THIRTY (30) DAY DEADLINE
16

17                                                    I.

18                                            BACKGROUND

19          Plaintiff William Nible is a state prisoner proceeding pro se and in forma pauperis in this

20   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on March 14, 2019.

21   (ECF No. 1.)

22          On March 14, 2019, Plaintiff filed his first application to proceed in forma pauperis. (ECF

23   No. 2.) However, since the application did not include Plaintiff’s original signature, the Court

24   determined that Plaintiff’s application was deficient. On March 15, 2019, the Court ordered

25   Plaintiff to either submit a new application to proceed in forma pauperis that included Plaintiff’s

26   original signature or pay the $400.00 filing fee in full within thirty days of the date of service of

27   the order. (ECF No. 5.)

28          After Plaintiff failed to respond in any way to the Court’s March 15, 2019 order, on April
                                                       1
 1   25, 2019, the Court issued an order requiring Plaintiff to, within fourteen days from the date of

 2   service of the order, either file a new application to proceed in forma pauperis that included

 3   Plaintiff’s original signature, pay the $400.00 filing fee for this action in full, or show cause in

 4   writing why this action should not be dismissed for failure to comply with the Court’s March 15,

 5   2019 order. (ECF No. 7.)

 6          On May 13, 2019, Plaintiff filed an application to proceed in forma pauperis pursuant to 28

 7   U.S.C. § 1915. (ECF No. 8.) A certified prison trust account statement reflecting the activity in

 8   Plaintiff’s prison trust account for the last six months was filed on May 16, 2019. (ECF No. 10.)

 9          On May 21, 2019, the Court vacated the order to show cause issued on April 25, 2019 and

10   granted Plaintiff’s application to proceed in forma pauperis. (ECF No. 11.)

11          However, when the Court began screening Plaintiff’s complaint, the Court extensively

12   reviewed Plaintiff’s litigation history with the Court and discovered that, on three occasions prior

13   to the filing of the instant matter, lawsuits filed by Plaintiff have been dismissed on the grounds

14   that they were frivolous, malicious, or failed to state a claim upon which relief may be granted.

15   Therefore, for the reasons stated herein, the Court will recommend to the District Judge that the

16   Court’s May 21, 2019 order granting Plaintiff’s application to proceed in forma pauperis be

17   vacated, that Plaintiff’s in forma pauperis status be revoked, and that Plaintiff be required to pay

18   the $400.00 filing fee in full prior to proceeding any further with this action.

19                                                     II.

20                                          LEGAL STANDARD
21          The Prison Litigation Reform Act of 1995 (PLRA) was enacted “to curb frivolous prisoner

22   complaints and appeals.” Silva v. Di Vittorio, 658 F.3d 1090, 1099-1100 (9th Cir. 2011). 28 U.S.C.

23   § 1915(g) provides that “In no event shall a prisoner bring a civil action . . . under this section if

24   the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

25   an action or appeal in a court of the United States that was dismissed on the grounds that it is

26   frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the prisoner
27   is under imminent danger of serious physical injury.” Therefore, if a prisoner has incurred three or

28   more “strikes” (i.e., three or more cases that were dismissed on the grounds that the cases were
                                                        2
 1   frivolous, malicious, or failed to state a claim upon which relief may be granted) before filing a

 2   new civil action, the prisoner is precluded from proceeding in forma pauperis in the new civil action

 3   unless the complaint makes a plausible allegation that the prisoner faced “imminent danger of

 4   serious physical injury” at the time the complaint was filed. Andrews v. Cervantes, 493 F.3d 1047,

 5   1053 (9th Cir. 2007).

 6                                                          III.

 7                                                   DISCUSSION

 8             Initially, the Court finds that Plaintiff has incurred three or more “strikes” under § 1915(g)

 9   prior to filing the instant civil action. The Court takes judicial notice of the following cases1: (1)

10   Nible v. Warden, Case No. 1:08-cv-00713-JMR (E.D. Cal.) (dismissed on November 3, 2009 for

11   failure to state a claim); (2) Nible v. Harrington, Case No. 1:09-cv-01993-SKO (E.D. Cal.)

12   (dismissed on June 14, 2011 for failure to state a claim); and (3) Nible v. California Department of

13   Corrections, Case No. 1:13-cv-01127-DLB (dismissed on October 20, 2014 for failure to state a

14   claim).

15             Therefore, Plaintiff’s motion to proceed in forma pauperis must be denied unless his

16   complaint makes a plausible allegation that he faced “imminent danger of serious physical injury”

17   at the time that he filed his complaint on March 14, 2019. Andrews, 493 F.3d at 1053-56. In his

18   complaint, Plaintiff alleges that a mailroom supervisor and various mailroom workers at Sierra

19   Conservation Center refused to properly send various pieces of mail that Plaintiff presented for

20   mailing and failure to promptly deliver mail to Plaintiff, that inmate appeals coordinators failed to
21   properly process Plaintiff’s inmate grievances, and that the Associate Warden at Sierra

22   Conservation Center ignored the continuous and ongoing failures of the mailroom and the inmate

23   grievance process. However, since Plaintiff has not alleged that suffered any physical injury as a

24   result of the allegations set forth in the complaint, Plaintiff’s complaint fails to make a plausible

25   allegation that he was in imminent danger of serious physical injury at the time he filed his

26
     1
      The Court takes judicial notice of these cases pursuant to Federal Rule of Evidence 201(b)(2). See United States v.
27   Black, 482 F.3d 1035, 1041 (9th Cir. 2007); Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1051 n.3 (9th Cir.
     2005); U.S. el rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
28
                                                               3
 1   complaint. Therefore, since Plaintiff has not satisfied the imminent danger exception to three-

 2   strikes rule of § 1915(g), the undersigned will recommend that Plaintiff’s in forma pauperis status

 3   be revoked. If Plaintiff wishes to proceed with this action, Plaintiff must pre-pay the $400.00 filing

 4   fee in full.

 5                                                      IV.

 6                                 ORDER AND RECOMMENDATIONS

 7            Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

 8   Fresno District Judge to this action.

 9            Further, IT IS HEREBY RECOMMENDED that:

10            1.      The order granting Plaintiff’s application to proceed in forma pauperis, (ECF No.

11                    11), be VACATED, and Plaintiff’s in forma pauperis status be REVOKED,

12                    pursuant to 28 U.S.C. § 1915(g); and

13            2.      Plaintiff be ordered to pay the $400.00 filing fee in full in order to proceed with this

14                    action.

15            These Findings and Recommendations will be submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within thirty (30)

17   days after being served with these Findings and Recommendations, Plaintiff may file written

18   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

19   Findings and Recommendation.” Plaintiff is advised that the failure to file objections within the

20   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”
21   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

22   F.2d 1391, 1394 (9th Cir. 1991)).

23
     IT IS SO ORDERED.
24

25   Dated:        June 27, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          4
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     5
